Mr. Justice Ramsay delivered the opinion of the court. Anna Clifford brought suit in the Circuit Court of Sangamon county against the St. Louis and Springfield Bailway Company to recover damages sustained by her resulting from the alleged negligence of the servants of the railway company in the management of a motor car while she, Clifford, was in the act of alighting from the car. There was a verdict in Clifford’s favor in the sum of $500, upon which judgment was rendered. This appeal followed. The sole question urged in this appeal is that the verdict is so manifestly against the weight of the evidence that it should be set aside. Appellee was a passenger upon one of the cars of appellant at the time of her injury. She testified that after the car had stopped and while she, in company with others, was in the act of getting off the car, the car was started with a lurch or sudden jerk and she was thrown against the back of the car and injured. Agnes Neerman gave testimony corroborating appellee to the effect that the car was started suddenly while appellee was. in the act of alighting from the car and that she was thrown with violence by the action' of the car. Appellant’s evidence tended strongly to show that the car was not started with any jerk or sudden movement, and that appellee was not in the exercise of due care for her own safety at the time of the injury, and while it may be that a verdict in favor of appellant could have been sustained upon all the evidence, yet we are not disposed to hold that the verdict is so manifestly or clearly against the weight of the evidence that the judgment should be reversed solely upon that account. The judgment is affirmed. Affirmed.